Case 3:20-cv-00737-TJC-JBT Document 9 Filed 08/10/20 Page 1 of 2 PageID 362




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


  SHIRLEY E. JONES, M.D.,

              Plaintiff,
  v.                                               Case No. 3:20-cv-737-J-32JBT

  UNIVERSITY OF FLORIDA (UF)
  DEPARTMENT OF COMMUNITY
  HEALTH AND FAMILY MEDICINE,
  COLLEGE OF MEDICINE, et al.,

              Defendants.



                                     ORDER

        Barring certain exceptions, a defendant has a statutory right to timely

  remove any case over which the federal court can exercise original subject

  matter jurisdiction, regardless of whether the state court can too.      See 28

  U.S.C. § 1441(a). Here, the federal court can exercise original subject matter

  jurisdiction over plaintiff’s claims arising under 42 U.S.C. § 1981 and the

  Family and Medical Leave Act of 1993, rendering the entire case removable.

  See 28 U.S.C. § 1367(a); see also In re City of Mobile, 75 F.3d 605, 607-08 (11th

  Cir. 1996) (holding district court erred in remanding to state court case that

  included properly removed federal claim).
Case 3:20-cv-00737-TJC-JBT Document 9 Filed 08/10/20 Page 2 of 2 PageID 363




        Accordingly, it is hereby

        ORDERED:

        1.    Plaintiff’s motion to remand (Doc. 7), to which defendants

  responded in opposition (Doc. 8), is denied.

        2.    Plaintiff’s response to defendants’ motion to dismiss and to quash

  for improper and insufficient service of process (Doc. 6) is overdue and must be

  filed no later than August 24, 2020.

        DONE AND ORDERED in Jacksonville, Florida this 10th day of

  August, 2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge




  s.
  Copies:
  Counsel of record




                                         2
